Citation Nr: 0718187	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  98-17 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service 
Bureau


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1942 to July 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey, that denied, in pertinent part, a claim 
for an increased rating for anxiety reaction, then rated as 
50 percent disabling.  The case was subsequently transferred 
to the St. Petersburg, Florida RO.  In a March 2005 decision, 
the Board remanded the claim to the RO for additional 
development, and an unrelated claim regarding the right thumb 
was also adjudicated.

In October 2006, the Appeals Management Center (AMC) in 
Washington, D.C. granted a 70 percent disability rating for 
the veteran's anxiety reaction (effective March 29, 2006).  
Inasmuch as a higher evaluation is potentially available, and 
as the issue of a higher rating was already in appellate 
status at the time of the AMC's favorable rating action, the 
Board will consider entitlement to a higher rating for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  Prior to September 20, 2005, the veteran's anxiety 
reaction was manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The veteran's anxiety reaction has been manifested for 
the period from September 20, 2005 by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; and 
intermittent inability to perform activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than a 50 percent 
schedular evaluation for anxiety reaction are not met for the 
period before September 20, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2006).

2.  The criteria for a 100 percent schedular evaluation for 
anxiety reaction are met for the period beginning September 
20, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated August 2003.  The RO 
essentially informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to send any pertinent evidence in his possession.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examinations and treatment records, in addition 
to a letter from the veteran's wife.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is allowing a total schedular 
rating for a portion of the period in question, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 0.1102 (2006) (harmless error).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In July 1944, the veteran was medically discharged from 
active service due to intercranial injury.  In an August 1944 
rating decision, the RO granted service connection for 
intercranial injury for an anxiety disorder and assigned a 10 
percent evaluation.  In an August 1971 rating decision, the 
RO increased the evaluation to 30 percent for anxiety 
reaction (formerly shown as intercranial injury and 
cephalgia).  A 50 percent evaluation for anxiety reaction was 
granted by the RO in June 1976.  In October 2006, the AMC 
increased the evaluation to 70 percent and granted a claim 
for total disability rating based on individual 
unemployability (TDIU).

The veteran contends that the currently assigned 70 percent 
evaluation does not adequately reflect the severity of his 
anxiety disorder.  The 70 percent evaluation has been 
assigned pursuant to Diagnostic Code 9400.  See 38 C.F.R. §§ 
4.126, 4.130 (2006).  In accordance with the rating schedule, 
generalized anxiety disorders are evaluated under the general 
rating formula for mental disorders.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for general anxiety 
disorder (GAD), under which this disability has been rated, 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The veteran has suffered symptoms related to his anxiety 
disorder continuously post service.  VA treatment records 
illustrate his difficulties with personal relationships and 
getting along with others.  A July 1997 VA examination report 
noted that the veteran retired in 1969 and was competent to 
handle his own affairs.  According to veteran, he was forced 
to retire because he could not get along with people.  He 
indicated that his verbal and physical hostility was directed 
against his family.  The veteran appeared young for his age 
and was alert and well oriented.  His memory was good and 
concentration normal.  He was anxious and fidgety, with a 
constricted affect, and complained of depression.  He denied 
current homicidal or suicidal ideation, though he spoke about 
it and threatens to harm himself.  He denied paranoia and 
auditory or visual hallucinations.  The following diagnoses 
were provided: depression with anxiety, somatization disorder 
and difficulties with family.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50 [according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (hereinafter referred 
to as DSM-IV), a GAF score of 41-50 is indicative of serious 
impairment in social, occupational or school functioning.  
See 38 C.F.R. § 4.125.  

In his application for a total disability rating based on 
individual unemployability received in December 1999, the 
veteran indicated that he became too disabled to work in 
1991, at the age of 69 years, and that he had his highest 
earnings year in 1990.  

Outpatient treatment records dated from 1999 reflect widely 
varying symptomatology levels of psychiatric disability.  The 
veteran failed to report for a VA examination in July 2000.  

Subsequent to the Board's March 2005 remand, the veteran has 
been afforded several VA examinations.  A September 20, 2005 
examination and report provided diagnoses of post traumatic 
stress disorder (PTSD) and social isolation, and assigned a 
GAF score of 40.  According to the DSM-IV, a GAF score of 31-
40 is indicative of major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  See 38 C.F.R. § 4.125 (2006).  The report noted that 
the veteran is considered unemployable because of his 
psychiatric problems.  It also noted his problem of violent 
outbursts.  Thought processes and thought content were noted 
as normal.  There was no suicidal or homicidal ideation.

The veteran was afforded a VA examination in January 2006.  
The report indicated as follows: "Since he has demonstrated 
significant impairment in his social and industrial 
functioning the patient was given a GAF score of 40, and he 
was considered unemployable because of the intensity of his 
psychiatric problems."

The veteran was also afforded with a VA examination in March 
2006.  The examination report indicated a GAF score of 40 and 
provided a diagnosis of PTSD and "chronic personality change 
due to brain injury/encephalopathy-aggressive."  The report 
noted the veteran's daily isolation and his years of violent 
outbursts towards his family including physical as well as 
verbal abuse.  The veteran has punched his sons and 
approximately eight years before, had chased his son down the 
street with a machete.  Regarding the GAF score, the report 
indicated that the veteran's score was due to his severe 
impairment in social functioning, his inability to engage in 
productive or satisfying activities, his extreme rigidity in 
thinking, and his chronic anxiety, anger and irritability.  

The veteran was afforded a VA examination in September 2006.  
The examination report indicates that the veteran was not 
able to fully adhere to the demands of the clinical 
evaluation.  "He needed frequent direction yet still had 
difficulty responding in a focused manner."  The veteran was 
assigned a GAF of 40.  The report indicated the following 
pertinent diagnoses: GAD, dysthymic disorder secondary to 
GAD, personality disorder NOS, and chronic social isolation 
and marital discord.  In addition, the report stated that the 
veteran is unable to manage his affairs due to poor memory 
and tangential ideation.

The veteran has suffered serious symptoms related to his 
anxiety disorder post service which have affected 
relationships with family and his employer.  However, the 
evidence reflects that the veteran has been able to maintain 
effective, though strained, relationships with family and 
others and was gainfully employed until the age of 69 years.  
The July 1997 VA examination report assigned a GAF score of 
50, which is the upper limits for serious (bordering on 
moderate) impairment.  However, the veteran was well oriented 
and was not hallucinatory or paranoid.  His exhibited 
depression and anxiety appeared to be more in the moderate 
range.  Prior to the September 20, 2005 VA examination, the 
objective evidence of record showed that the veteran suffered 
from occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships as required for a rating criteria of 50 
percent, but no more.  

However, the September 2005 VA examination report and the 
subsequent reports reflect an increase in the severity of the 
veteran's symptoms.  This is shown in the GAF score of 40 as 
well as the determination that the veteran is considered 
unemployable because of the severity of his symptoms.  The 
reports show evidence of a total occupational and social 
impairment, due to gross impairment in thought processes or 
communication.  Accordingly, the Board finds that a 100 
percent disability rating is warranted for the period 
beginning September 20, 2005.


ORDER

Entitlement to a schedular rating in excess of 50 percent for 
anxiety reaction is denied for the period before September 
20, 2005.

A 100 percent schedular rating for anxiety reaction from 
September 20, 2005 is allowed, subject to the regulations 
governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


